Case 1:17-mc-00360-AT-RWL Document 183-2 Filed 09/22/20 Page 1 of 7




                  Exhibit B
       Case 1:17-mc-00360-AT-RWL Document 183-2 Filed 09/22/20 Page 2 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ESSAR STEEL ALGOMA INC.,
                                                                      Case No. 1:17-mc-00360-AT-RWL
                              Plaintiff,
                                                                      STIPULATION OF ENTRY OF
                    -against-
                                                                      JUDGMENT
SOUTHERN COAL SALES CORPORATION
n/k/a NEVADA HOLDINGS, INC., et al.,

                              Defendants.


          The parties stipulate, pursuant to the settlement agreement entered between them, that in

the event that either of the defendants Southern Coal Sales Corporation n/k/a Nevada Holdings,

Inc. and Bluestone Resources, Inc. (“Defendants”) defaults on any of Defendants’ obligations in

the settlement agreement, the plaintiff shall be permitted immediately to reinstate this proceeding

by reopening this case before this Court for the purpose of entering this stipulation and the

consent judgment annexed hereto against both Defendants, without further notice, in the amount

of $4,425,000.00 plus post-judgment interest amount at the rate of __%1 per annum, less credits

for payments and/or coal deliveries actually made pursuant to the settlement agreement.



                                                                                        9-22-2020
Dated: 9-22-20                                                                   Dated: ____________




Kip T. Bollin (admitted pro hac vice)                                  Lee D. Schneider

1Post-judgment interest shall be calculated using the US (Fed) prime interest rate as of the date of the filing of the Consent
Judgment. The Parties expressly agree, however, that the interest rate used shall not be less than 3%, nor shall it be more than
6%. In other words, if the US prime interest rate is less than 3% at the time of the filing of the Consent Judgment, the interest
payment shall be calculated using a 3% interest rate. If the US prime interest rate is more than 6% at the time of filing of the
Consent Judgment, the interest payment shall be calculated using a 6% interest rate.


                                                                 1
     Case 1:17-mc-00360-AT-RWL Document 183-2 Filed 09/22/20 Page 3 of 7




THOMPSON HINE LLP                         KELLEY JASONS MCGOWAN
3900 Key Center, 127 Public Square        SPINELLI HANNA & REBER, LLP
Cleveland, OH 44114                       120 Wall Street, 21st Floor
Tel: (216) 566-5500                       New York, NY 10005
Fax: (216) 566-5800                       Tel: (212) 344-7400
Email: kip.bollin@thompsonhine.com        Fax: (212) 344-7402
                                          Email: LSchneider@kjmsh.com
Counsel for Plaintiff
                                          Counsel for Defendants




                                      2
       Case 1:17-mc-00360-AT-RWL Document 183-2 Filed 09/22/20 Page 4 of 7

                                                                                          APPENDIX TO EXHIBIT B



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ESSAR STEEL ALGOMA INC.,
                                                                      Case No. 1:17-mc-00360-AT-RWL
                              Plaintiff,

                    -against-
                                                                      [PROPOSED] CONSENT JUDGMENT
SOUTHERN COAL SALES CORPORATION
n/k/a NEVADA HOLDINGS, INC., et al.,

                              Defendants.



          Upon the consent of the parties, IT IS ORDERED, ADJUDGED AND DECREED:

1.        Judgment is rendered for Plaintiff Essar Steel Algoma, Inc. (“Plaintiff”) and against

Defendants Southern Coal Sales Corporation, n/k/a Nevada Holdings, Inc. (“SCSC”) and

Bluestone Resources, Inc. (“Bluestone” and collectively with SCSC, “Defendants”), jointly and

severally, in the total amount of $4,425,000.00, along with post-judgment interest accruing on

the principal $4,425,000.00 amount at the rate of __%2 per annum.

2.        Defendants may satisfy this judgment by paying to Plaintiff the sum of $4,425,000.00

(the “Cash Settlement Amount”) by wire transfer or alternatively delivering coal with the value

of $5,750,000.00 (“Settlement Coal Deliveries”), as set forth below and described more fully in

the Parties Settlement Agreement and Mutual Release, dated September 21, 2020 (“Settlement

Agreement”):



2Post-judgment interest shall be calculated using the US (Fed) prime interest rate as of the date of the filing of the Consent
Judgment. The Parties expressly agree, however, that the interest rate used shall not be less than 3%, nor shall it be more than
6%. In other words, if the US prime interest rate is less than 3% at the time of the filing of the Consent Judgment, the interest
payment shall be calculated using a 3% interest rate. If the US prime interest rate is more than 6% at the time of filing of the
Consent Judgment, the interest payment shall be calculated using a 6% interest rate.


                                                                 3
Case 1:17-mc-00360-AT-RWL Document 183-2 Filed 09/22/20 Page 5 of 7




       a. Prior to July 31, 2020, Defendants shall give written notice to Algoma of their

          election to either: (1) make a cash settlement payment in the amount of

          $1,916,666.00 (One Million, Nine Hundred Sixteen Thousand, Six Hundred

          Sixty-Six United States Dollars), which payment Algoma must receive on or

          before July 31, 2020; or (2) make deliveries in the 2021 shipping season of a

          total of          net tons of coal, as set forth in the Parties’ Settlement Coal

          Contract. Should Defendants choose to ship coal in lieu of making a cash

          settlement payment, such deliveries must be made ratably through the

          shipping season (April – December) as set forth in the Settlement Coal

          Agreement and the full            tons must be delivered by December 2021;

       b. Prior to July 31, 2021, Defendants shall give written notice to Algoma of their

          election to either: (1) make a cash settlement payment in the amount of

          $1,916,666.00 (One Million, Nine Hundred Sixteen Thousand, Six Hundred

          Sixty-Six United States Dollars), which payment Algoma must receive on or

          before July 31, 2021; or (2) make deliveries in the 2022 shipping season of a

          total of          net tons of coal, as set forth in the Settlement Coal Contract.

          Should Defendants choose to ship coal in lieu of making a cash settlement

          payment, such deliveries must be made ratably through the shipping season

          (April – December) as set forth in the Settlement Coal Agreement and the full

                     tons must be delivered by December 2022;

       c. Prior to July 31, 2022, Defendants shall give written notice to Algoma of their

          election to either: (1) make a cash settlement payment in the amount of

          $1,916,666.00 (One Million, Nine Hundred Sixteen Thousand, Six Hundred



                                        4
       Case 1:17-mc-00360-AT-RWL Document 183-2 Filed 09/22/20 Page 6 of 7




                         Sixty-Six United States Dollars), which payment Algoma must receive on or

                         before July 31, 2022; or (2) make deliveries in the 2023 shipping season of a

                         total of               net tons of coal, as set forth in the Settlement Coal Contract.

                         Should Defendants choose to ship coal in lieu of making a cash settlement

                         payment, such deliveries must be made ratably through the shipping season

                         (April – December) as set forth in the Settlement Coal Agreement and the full

                                     tons must be delivered by December 2023;

3.        If an Event of Default occurs, as that term is defined in Paragraph 2(c) of the Settlement

Agreement, including due to failure to satisfy the conditions set forth in Paragraph 2 above, the

remaining Cash Settlement Value shall be accelerated and the judgment amount of

$4,425,000.00, along with post-judgment interest at the rate of __%3 annually on the unpaid

judgment amount, will be due and owing. Plaintiff may then execute on the judgment in its

entirety. Any payments made by or the coal delivered by Defendants under Paragraph 2 will be

credited against the judgment amount.

4.        If all conditions described in Paragraph 2 above are completed, the judgment, including

any post-judgment interest, will be satisfied and discharged.

5.        The Court will retain continuing jurisdiction for the sole purpose of enforcing the terms

of this judgment.

6.        Plaintiff shall notify the Court that the judgment has been fully satisfied upon

Defendants’ satisfaction of all conditions described in Paragraph 2 above.




3Post-judgment interest shall be calculated using the US (Fed) prime interest rate as of the date of the filing of the Consent
Judgment. The Parties expressly agree, however, that the interest rate used shall not be less than 3%, nor shall it be more than
6%. In other words, if the US prime interest rate is less than 3% at the time of the filing of the Consent Judgment, the interest
payment shall be calculated using a 3% interest rate. If the US prime interest rate is more than 6% at the time of filing of the
Consent Judgment, the interest payment shall be calculated using a 6% interest rate.


                                                                 5
    Case 1:17-mc-00360-AT-RWL Document 183-2 Filed 09/22/20 Page 7 of 7




      IT IS SO ORDERED.




Dated: ________________

                                  _________________________________
                                        Hon. Analisa Torres, U.S.D.J.




                                     6
